DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on February 13, 2020 has been considered by the Examiner.

Drawings
The drawings are missing from the application. The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reason for the indication of the allowability of claims 1-6 is:
Regarding claims 1-6, the prior art does not teach or fairly suggest in combination with the other claimed limitations a Building automation device characterized in that said 
This limitation is found in claims 1-6, and is neither disclosed nor taught by the prior art of record, alone or in combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Azih (US 9,756,477), Gates et al (US 8,415,561), Soffer (US 8,158,883), Yamamoto et al (US 7,994,436), Rintz (US 7,273,983), Donahue IV (US 6,937,461), Akins (US 5,525,754), Karc et al (US 11,224,112), Rohmer et al (US 10,951,052) and Hodges et al (US 10,923,896) disclose a recessed electrical box.

6.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

March 3, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848